ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable subject matter
Claims 1 and 3-10 are allowed. Claim 2 has been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 1 the prior art fails to disclose discharging the liquid from the rotation shaft to an interior of the spray nozzle, noting the spray nozzle assembly comprises a connector, a first blade, a spray nozzle, a rotation shaft and a connecting pipe for transferring liquid, such that the first blade and the spray nozzle are arranged on the rotation shaft and the connecting pipe passes through the rotation shaft. Applicants arguments with regards to the prior art was found persuasive. 
Claims 22-29, 31, 34-35, and 38-40, and 42 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752